Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	The office acknowledges Applicants’ filing of the claim amendments dated 8/27/2020. Claims 1-61 has been cancelled and claims 62-82 has been added new. The pending claims 62-82 are examined based on the merits herein. 
					Application Priority
This application filed 08/17/2020 is a continuation of 16504813, filed 07/08/2019, 16504813 is a continuation of 15450937, filed 03/06/2017, U.S. 10383851, 15450937 is a continuation of 13041211, filed 03/04/2011. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 8/17/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 62-82 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis (WO 03/024450) in view of Greig et al. (US 20040024043, hereinafter Greig ’043), Greig et al. (US 5,409,948, hereinafter Greig ‘948) and CAS Registry (1998, p 1).
The instant claims are directed to a method of ameliorating Prion's disease in a human patient comprising administering a pharmaceutical composition consisting of posiphen or a pharmaceutically acceptable salt thereof together with one or more pharmaceutically acceptable excipients, on a once a day basis to a human patient suffering from prion disease such that the treatment provides (i) disease modification; (ii) symptomatic improvement; or (iii) both (i) and (ii).
It is noted that instant specification defines disease modification as by substantially lowering brain amyloid levels (See page 6, para 1). 
Lewis teach safe and effective methods for treating prion diseases by administering a therapeutically effective amount of at least one cholinesterase inhibitor. Prion diseases characterized by one or more symptoms of dementia and/or cognitive impairments include for e.g. Creutzfeld-Jakob disease, variant Creutzfeld-Jakob disease, Gerstmann-Straussler-Scheinker syndrome (GSS), fatal familial insomnia (FFI) and kuru (See abstract, p 1, Summary, lines 22-28, p 2, lines 3-30). Prion diseases which destroy brain tissue are characterized by dementia (see p 2, lines 4-5). The 
Lewis do not teach the use of posiphen in the amelioration of Prion’s disease. 
Greig ‘043 teaches that toxic effects are associated caused by anticholinesterase activity associated with compounds like donepezil and phenserine. Further taught is that the (+) enantiomer of phenserine has little cholinesterase inhibition activity. Also taught is that it has been discovered that the (+) enantiomer of phenserine (formula II, which is (+) 9-N-phenylcarbinol esroline) is a potent inhibitor of the progression of cognitive impairment associated with aging or Alzheimer's disease. The compound of formula II has been disclosed by Pei, Greig, et al. Article entitled "Inhibition of Human Acetylcholinesterase" Med Chem Resarch Acad. (1995) 5: 265-270. In this article, it was shown that unlike its negative enantiomer phenserine, the compound of the formula II was far less active as an inhibitor of human acetylcholinesterase. However, despite this, it has been found in accordance with this invention, that the compound of formula II is potent in the reduction of the levels of the potentially toxic amyloid β peptide (Aβ) and that this Aβ protein reduces a progressive neurodegenerative condition leading to loss of memory characterized by the appearance of senile plaques that are primarily composed of an Aβ and neurofibrillary tangle aggregates [0015]. 
Greig ‘043 teaches that the (+) enantiomer of formula II is effective for the treatment of Alzheimer's disease, minimal cognitive impairment in age-associated 
Greig ‘948 teaches a therapy for cognitive improvement associated with ageing and Alzheimer’s disease with an effective amount of phenserine and its derivatives, 1-800 mg (see abstract, col. 14, lines 7-20).The reference teaches parenteral, intramuscular and intravenous administration of phenserine (See col. 7, lines 6-7, col. 13, lines 3-16, col. 14, lines 15-20). 
CAS Registry has been cited to teach that (+) 9-N-phenylcarbinol esroline is the (+) enantiomer of phenserine and also has the chemical name of Posiphen (page 1). 
From the teachings of Greig‘043, one of ordinary skill in the art would have found it obvious to use a composition comprising an acetylcholinesterase inhibitor, (+) phenserine for donepezil in the method of treating prion diseases, e.g. Creutzfeld-Jakob disease. Further from the teachings of Greig ‘043 one of ordinary skill in the art would have found it obvious that the acetylcholinesterase inhibitors have some toxic effects associated with the cholinesterase inhibitor activity and would have found that alternatively the positive isomer of phenserine, posiphen exhibits the same activity in the treatment of cognitive impairment or dementia but with less anticholinesterase inhibitor activity and less side effects. 


As to claims 63, 78 Greig ‘043 teaches an amount of 0.5-10 mg/kg/day of posiphen for cognitive impairment. This amount ranges from 35-700 mg/day for an average adult weighing 70 kg. 
As to the dosage routes in claims 63-64, 66, 78-80, it is noted that Greig ‘043 teaches oral administration. Lewis teaches parenteral, intravenous, intramuscular administrations with cholinesterase inhibitors for prion treatment. Further Greig ‘948 teach phenserine can be administered intravenously, parenterally and intramuscularly. Hence, one of ordinary skill in the art would have found it obvious to administer posiphen ((+)phenserine) by different routes including oral, parenteral, intravenous and intramuscular. 
As to claims 65, it is within the skill of an artisan to adjust the amounts of the pharmaceutical agent to be administered depending on the route of administration, condition of the patient etc. and it is routine. It is noted that intravenous route requires less amount of the agent compared to oral administration. 

As to claim 73, oral administration and tablets are taught by Greig ‘043. 
As to claims 74-75, 81, administration of the same posiphen composition in the prion disease subjects in the same effective amounts as claimed will result in the inhibition of prions and it is the inherent property of the posiphen composition. 
As to claims 76, 82 one of ordinary skill in the art would have been motivated to use the posiphen composition in treating a prion disease, for e.g. Creutzfeldt-Jakob disease in expectation of achieving therapeutic benefits. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627